In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00214-CR




       EX PARTE: RAY LOUIS JOHNSON, JR.




          On Appeal from the 62nd District Court
                  Hopkins County, Texas
      Trial Court Nos. 0317178, 0317179 & 0317180




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                              ORDER

        Ray Louis Johnson, Jr., appeals from the trial court’s denial of his Article 11.072

application for writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.072 (West Supp.

2014). In connection with his appeal, Johnson has filed a motion to abate this matter to the trial

court pursuant to Article 1.051 of the Texas Code of Criminal Procedure for a determination of

whether the interests of justice require the appointment of counsel to represent him on appeal.

Article 1.051(d) states, in pertinent part,

        (d)    An eligible indigent defendant is entitled to have the trial court appoint an
        attorney to represent him in the following appellate and postconviction habeas
        corpus matters:

                ....

                (3)     a habeas corpus proceeding if the court concludes that the interests
        of justice require representation; and

                (4)      any other appellate proceeding if the court concludes that the
        interests of justice require representation.

TEX. CODE CRIM. PROC. ANN. art. 1.051(d), (d)(3), (d)(4) (West Supp. 2014).

        The State filed a response to Johnson’s motion indicating that it had no objection to the

motion to temporarily abate the appeal.

        We abate this appeal to the trial court to conduct a hearing to determine whether Johnson

is indigent, and, if so, whether the interests of justice require the appointment of counsel to

represent him in this appeal.

        The hearing shall be conducted by the trial court on or before January 25, 2015. The trial

court’s findings concerning the above matters shall be entered into the record of this case and


                                                 2
provided to this Court in the form of a supplemental clerk’s record. The reporter’s record of the

hearing mandated by this order shall also be filed in this case in the form of a supplemental

reporter’s record.   Both the supplemental clerk’s and reporter’s records shall be prepared

immediately and shall be received by this Court no later than February 5, 2015. No extensions

of time will be granted.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

clerk’s and reporter’s records.

       IT IS SO ORDERED.

                                            BY THE COURT

Date: January 6, 2015




                                               3